-   -~-   ---~----   ----   ~----~~--   - ·--- ---.........,   ______   -------




DISMISS; Opinion Filed January 14, 2013.




                                                       In The
                                    Qtourt of l\pp.eals
                         lJiift}f 1!li.strid of ID.exa.s at 1!lalla.s
                                           No. 05-12-01464-CV


                                 CHANON RODRIGUEZ, Appellant

                                                        v.
                                         NANCY BARR, Appellee


                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-03437


                                 MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion By Chief Justice Wright

       Before the Court is appellant's January 2, 2013 unopposed motion to dismiss appeal. In the

motion, appellant states the parties have settled the matter in dispute in this interlocutory appeal and

request the Court to dismiss the appeal. We grant appellant's motion and dismiss this appeal. See

TEx. R APP. P. 42.l(a)(l).




121464F.P05
                                  Qiourt of .Appeals
                       lf.iftl! 1llintrict of w.exan at mullan

                                      JUDGMENT
CHANON RODRIQUEZ, Appellant                        Appeal from the 95th Judicial District Court
                                                   ofDallas County, Texas. (Tr.Ct.No. DC-12-
No. 05-12-01464-CV           V.                    03437).
                                                   Opinion delivered by Chief Justice Wright,
NANCY BARR, Appellee                               Justices Lang-Miers and Lewis participating.


       In accordance with this C_ourt's opinion of this date, this appeal is DISMISSED. Absent
any agreement of the parties, it is ORDERED that appellee Nancy Barr recover her costs of this
appeal from appellant Chanon Rodriquez.


Judgment entered January 14, 2013.